UN|TED STATES DlSTR|CT COURT
M|DDLE D|STR|CT OF LOU|S|ANA
CARDELL NUNNERY
C|V|L ACT|ON
VERSUS
18-447-SDD-EWD
21ST CENTURY CENTENN|AL
iNSURANCE COMPANY
RUL|NG
The Court has carefully considered the i'¢./ioti¢::¢n,1 the record, the law applicable to
this action, and the Repon‘ and Recommeno'ation? of United States Magistrate Judge Erin
Wi|der-Doom dated November 15, 2018, to Which no objection Was filed.
The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court’s opinion herein.
According|y, the Motion is DEN|ED, and this matter is referred for a scheduling

conferencel

Baton Rouge, Louisiana the¢ 2 day of December, 2018.

,c§/€L(/;

SHELLY D. Dl¢K, CHIEF DlSTRlCT JUDGE
MlDDLE DISTRICT OF LOU|S|ANA

 

 

1 Rec. Doc. 8.
2 Reci Doc. 13.

